Citation Nr: 1022874	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected osteochondritis dissecans and traumatic 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran an evaluation in excess of 20 
percent for his right knee disability.  


FINDING OF FACT

The Veteran's right knee disability is manifested by flexion 
limited to, at worst, 105 degrees and extension limited to 
"negative 15 degrees" on one occasion, with the remainder 
of the evidence reflecting full extension; lateral 
instability or subluxation have not been objectively shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected osteochondritis dissecans and traumatic 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, a May 2007 letter, issued prior to the decision 
on appeal, advised the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  That letter advised the Veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  Similar information regarding the 
types of evidence considered when assigning a disability 
evaluation was provided in a May 2008 letter, along with the 
relevant rating criteria.  The May 2007 letter also advised 
the Veteran how effective dates are assigned, and the type 
evidence which impacts that determination.  The case was last 
adjudicated in August 2009.

As to VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran was initially service connected for his right 
knee disability in an October 1978 rating decision.  He is 
currently in receipt of a 20 percent rating under Diagnostic 
Code 5010.  He filed his claim for an increased rating in 
April 2007.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2009).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assigned.  When flexion is limited 
to 45 degrees, a 10 percent rating may be assigned.  When 
flexion is limited to 30 degrees, a 20 percent evaluation may 
be assigned.  A 30 percent rating may be assigned when 
flexion of the leg is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).  

When extension of the knee is limited to 5 degrees, a 
noncompensable rating is assigned.  When extension of the 
knee is limited to 10 degrees, a 10 percent evaluation may be 
assigned.  When extension is limited to 15 degrees, a 20 
percent evaluation may be assigned.  When limited to 20 
degrees, a 30 percent rating may be assigned.  When extension 
is limited to 30 degrees, a 40 percent evaluation is 
assignable.  A 50 percent evaluation may be assigned when 
extension of the leg is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).

The Veteran underwent a VA examination for his right knee in 
May 2007.  During that examination, the Veteran reported that 
he had pain, stiffness, weakness, incoordination, swelling, 
and that his right knee gave way.  He did not report any 
deformity, instability, subluxation or locking of his right 
knee at that time.  On examination, the examiner noted that 
the Veteran's gait was antalgic, but there was no evidence of 
abnormal weight bearing.  The examiner noted that the Veteran 
had crepitus, edema, tenderness and painful motion of the 
right knee.  The Veteran did not display any mass behind the 
knee, clicking or snapping, grinding, lateral instability, or 
any patellar or meniscus abnormalities.  The Veteran's right 
knee was noted as being limited to 120 degrees of flexion, 
with pain beginning at 115 degrees.  Painful motion was 
objectively demonstrated, although there was no additional 
loss of motion on repetitive use of the joint.  The Veteran's 
right knee extension was normal, to 0 degrees, without any 
pain on motion or additional loss due to repetitive use.  The 
examiner noted that the Veteran's right knee was not 
ankylosed.  The examiner noted that the Veteran was 
unemployed due to the nature of his seasonal work and his 
left hip replacement surgery in June 2006.  The Veteran was 
diagnosed with degenerative joint disease (DJD) of the right 
knee, and was noted as having osteochondritis and arthritis 
of the right knee, status post right knee surgery.

The Veteran additionally underwent a VA examination for his 
right knee in July 2009.  During that examination, the 
Veteran reported that he was not currently seeking any care 
for his right knee disability.  He also reported pain, 
stiffness, 
and weakness in his right knee.  However, the Veteran denied 
any deformity, incoordination, locking episodes, dislocation 
or subluxation, or instability or giving way of his right 
knee.  The Veteran reported that he uses a cane 
intermittently for ambulation, but did not have a cane for 
assistance during the examination.  On examination, the 
examiner noted that the Veteran's gait was normal and there 
was no evidence of abnormal weight bearing.  The Veteran's 
right knee was not shown to have any crepitation, mass behind 
the knee, clicking or snapping, grinding, lateral 
instability, or any patellar or meniscus abnormalities.  The 
Veteran's right knee was shown to be limited to 125 degrees 
of flexion and to have normal extension to 0 degrees.  The 
Veteran's right knee did not demonstrate objective evidence 
of pain on motion, but did have objective painful motion on 
repetitive use, although there were no additional limitations 
after repetitive use.  The examiner noted that the Veteran's 
right knee was not ankylosed.  The Veteran was again noted as 
being retired and unemployed due to his left hip replacement.  
The Veteran was again diagnosed with osteochondritis with 
traumatic arthritis of the right knee.

VA treatment notes dating through March 2010 indicate that 
the Veteran was seen occasionally for knee pain.  He was 
prescribed medication for knee pain.  Additionally, X-rays 
from throughout the appeal period demonstrate that the 
Veteran's right knee showed space narrowing, especially in 
the medial compartment, and degenerative arthritic spurring 
around the knee joint.  These records also indicate that the 
Veteran was issued a cane for ambulation secondary to a left 
hip replacement.  An orthopedic consultation in December 2009 
reflected that the Veteran complained of significant right 
knee pain.  There was no heat, swelling or inflammation of 
the knee.  The knee was stable to anterior and posterior 
drawer, varus and valgus stressing.  Range of motion of the 
knee was reported as "negative 15-105" degrees. 

Upon review of the record, the Board finds that an evaluation 
in excess of 20 percent for the Veteran's service-connected 
right knee disability is not warranted.  The Veteran's right 
knee arthritis and osteochondritis dessicans are evaluated 
based upon limitation of motion.  Here, the Veteran's flexion 
has been limited to 105 degrees at worst, which does not even 
meet the criteria for a noncompensable rating under 
Diagnostic Code 5260.  The Veteran's extension has been full 
during the majority of the appeal period, until December 2009 
when it was reported as limited to "negative 15 degrees".  
The Board presumes the examiner meant that extension was 
limited by 15 degrees, rather than meaning the knee had 
hyperextension.  However, such findings still only warrants a 
20 percent evaluation under Diagnostic Code 5261.  Therefore, 
the evidence of record does not reflect flexion limited to 15 
degrees or extension limited to 20 degrees, even considering 
complaints of pain and functional impairment, to support an 
evaluation in excess of the 20 percent rating currently 
assigned. 

The Board has considered other potential Diagnostic Codes but 
finds that none would support a higher rating.  Specifically, 
the evidence does not show objective evidence of severe 
instability or subluxation, malunion or nonunion of the tibia 
or fibula, or ankylosis of the right knee.  Thus, Diagnostic 
Codes 5256, 5257, and 5262 are not applicable.  See 38 C.F.R. 
§ 4.71a.

The Board also notes that precedent opinions of the VA's 
General Counsel have held that dual ratings may be given for 
a knee disorder, with one rating for instability (Diagnostic 
Code 5257) and one rating for arthritis with limitation of 
motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.  Another such opinion held that separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004.

In this case, flexion has been limited to a noncompensable 
degree throughout the appeal period; thus, separate ratings 
for extension and flexion are not warranted.  See VAOPGCPREC 
9-2004.  In addition, the evidence does not reflect objective 
findings on examination of lateral instability or subluxation 
to warrant a separate rating under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  While the Veteran 
subjectively reported that his right knee would give way in 
his May 2007 VA examination, no objective evidence of any 
instability or subluxation was shown on examination.  The 
Board further notes that the Veteran did not report any 
giving way, subluxation or instability during the July 2009 
examination, and there was no objective evidence of lateral 
instability or subluxation during that examination either.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

The Board concludes that the objective findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of his right knee 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for osteochondritis dessicans and traumatic 
arthritis of the right knee.

The Board has considered whether the Veteran's right knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional or 
more severe symptomatology than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 20 percent for service-connected 
osteochondritis dissecans and traumatic arthritis of the 
right knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


